IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. WR-76,313-01



   EX PARTE RACHEL RAMIREZ, ZAVALA COUNTY DISTRICT CLERK,
                         Respondent



  ORDER TO APPEAR AND SHOW CAUSE FOR FAILURE TO RESPOND TO
                       ABEYANCE ORDER
                    FROM ZAVALA COUNTY

       Per curiam. R ICHARDSON, J., not participating.

                                        ORDER

       On September 13, 2017, this Court issued an order requiring the Respondent, the

Zavala County District Clerk, to file a response and show cause why Respondent should not

be held in contempt of this Court for failing to respond to this Court’s September 7, 2011,

abeyance order. To date no response has been received from said District Clerk of Zavala

County, in violation of the Court’s order requiring a response on or before October 13, 2017.

       Before holding the Zavala County District Clerk in contempt, we want to hear from

the Clerk in person. Therefore, we order Rachel Ramirez, District Clerk of Zavala County
to appear before this Court at 9:00 a.m. on Wednesday, December 6th, to offer further

explanation and address any questions propounded by the Court about the matter.

       It is further ordered by this Court that the Clerk of this Court shall issue Notice to

Appear and Show Cause commanding Rachel Ramirez to appear and show cause, in the

manner and within the time specified in this order, why she should not be sanctioned by this

Court for failing to adequately respond to this Court’s orders. A copy of this order shall

accompany the Notice.

       IT IS SO ORDERED THIS THE 15TH DAY OF NOVEMBER, 2017.


Do Not Publish